“OPINIÓN DISIDENTE DEL
JUEZ ASOCIADO SR. DEL TORO.
El acusado fué condenado por la Corte de Distrito de Ponce por infracción de la sección 14 de la Ley del Servicio Civil (see. 313 de.los Estatutos Revisados de Puerto Rico, Compi-lación de 1911). Apeló, y la mayoría de los jueces de esta Corte Suprema decidió que. debía revocarse la sentencia ape-lada, siguiendo los principios establecidos en la opinión emi-tida en el caso de El Pueblo v. Wys, decidido el 9 de julio de 1917 (pág. 510). Nó puedo'estar conforme.’ He expresado con alguna amplitud las rabones que tengo para .ello en ¿Si opinión disidente emitida en el caso de El Pueblo v. Wys, y basta referirme s¿ ellas' para fundar mi disentimiento.